COUHTOF nasMiwS. APPEALS          April   27,   2015
                                                       APR 3 0 2015
Michael         Gowaii
7 01/5/                                           AbelAcosta,Cterk
Robertson             Unit
I207I      FM    3522
Abilene,         TX     79G01



Abel      Acosta
Cler, Court of Crifti-i-iidl Appeals
P.O. Box 12308, Capitol Station
Austin,         'IX    78711-2305



  RE:      PDR    filed;     Cowan         v.    State,     No.   02-14-0 034 /-CR (Ft.   Worth)



i-5 r.   Acosta;




Please           provide        i>ie   the        nuiuber     this    Office assiyned to ruy PBR
in       the above referenced appeal.

Please • provide                we     a        list   of     ail juayes currently sittiny on
this       Court.


Thank you for your service arid proiupt response in this niatter.



 Sincerely ,